Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application

This is a final action in response to a communication submitting amended claims and remarks filed in March 14, 2022 relating to U.S. Patent Application 16/835,678 filed on March 31, 2020. Claims 1, 9 – 11 and 15 have been amended. Claim 7 has been canceled. Claims 31 – 40 have been withdrawn. Claims 1 – 6 and 8 – 30 are pending and have been examined.

     Response to Arguments

Applicant’s Remarks filed on March 14, 2022 have been fully considered but are not persuasive. 
With respect to the Section 101 rejection, Applicant has amended Claim 1 and asserts that that the claim is not directed to a mental process /abstract idea. (Remarks, p. 6). In light of Applicant’s amendments to Claim 1, and upon further review, the abstract elements of Claim 1 recite fundamental economic practices of mitigating risk. (See Section 101 rejection below). 
Applicant further asserts that even if amended Claim 1 recites an abstract idea, it is integrated into a practical application and amounts to significantly more than the abstract idea itself. (Remarks, p. 6). Examiner respectfully disagrees. The additional elements of Claim 1 are recited at a high level of generality and amount to no more than tools and instructions to implement the abstract idea with generic computer components, processors, memory and software. They do not integrate the abstract idea into a practical application or constitute significantly more. (See Section 101 rejection below). The Section 101 rejection is maintained.
With respect to the Section 103 rejection, Applicant has amended independent Claim 1 to recite "process[ing] the sensor data to determine: (i) a location of the vehicle, and (ii) an attitude of the vehicle at the location relative to a frame of reference," and "process[ing] the location and the attitude of the vehicle at the location to determine a risk factor in the driving of the vehicle." and asserts that the cited references, Yang and Madigan, do not disclose, either alone or in combination, the aforementioned elements of Claim 1. (Remarks, pp. 6-7).  Examiner respectfully disagrees. The combination of Yang and Madigan disclose the elements of the amended clams. (See Section 103 rejection below). The Section 103 rejection is maintained.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 30 are directed to an apparatus. Therefore, on its face, each of Claims  1 – 30 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising at least one processor, and a tangible storage for instructions executable by the at least one processor to: retrieve, from a storage device, sensor data produced by one or more sensors at a vehicle; process the sensor data to determine: (i) a location of the vehicle, and (ii) an attitude of the vehicle at the location relative to a frame of reference, and process the location and the attitude of the vehicle at the location  to determine a risk factor in the driving of the vehicle.  The abstract idea recited in Claim 1 is the underlined portion of the claim as shown above. The abstract idea involves receiving data representing a position and an attitude of a vehicle being driven on a road and determining a risk factor in the driving of the vehicle on the road which amounts to fundamental economic practices of mitigating risk which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Accordingly, Claim 1 recites an abstract idea.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising at least one processor, and a tangible storage for instructions executable by the at least one processor to: retrieve, from a storage device, sensor data produced by one or more sensors at a vehicle; process the sensor data to determine: (i) a location of the vehicle, and (ii) an attitude of the vehicle relative to a frame of reference, and process the location and attitude of the vehicle at the location to determine a risk factor in the driving of the vehicle. The additional elements recited in Claim 1 are underlined as indicated above. The additional elements are recited at a high level of generality and amount to no more than tools and instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 add only instructions to implement the abstract idea with generic computing components, processors, memory, software and terminals. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (risk factor comprises sun glare), Claim 3 (risk factor comprises current sun glare), Claim 4 (risk factor comprises future sun glare), Claim 5 (risk factor comprises pitch or roll of the vehicle), Claim 6 (risk factor comprises road pitch), Claim 8 (receive data representing a time of day or day of the year), Claim 9 (attitude data represents a current attitude of the vehicle), Claim 10 (attitude data represents a future attitude of the vehicle), Claim 11 (attitude data represents a roll or a pitch of the vehicle), Claim 12 (predict a route to be taken by the vehicle), Claim 13 (receive data representing prior routes taken by the vehicle), Claim 14 (process the risk factor to determine a driving risk), Claim 15 (send the attitude data or the risk factor or a corresponding driving risk to a server), Claim 16 (the processor is part of a mobile device), Claim 17 (the processor is part of a server), Claim 18 (score the risk factor), Claim 19 (receive data indicative of sun glare to determine a risk factor in the driving of the vehicle), Claim 20 (the sun glare data comprises weather data), Claim 21 (sun glare data comprises data about a location of the sun), Claim 22 (the risk factor comprises a length of time during which a driver of the vehicle is subjected to sun glare), Claim 23 (identify routes reducing the risk factor), Claim 24 (identify times of departure reducing the risk factor), Claim 25 (predict a timing and route of a likely future trip of the vehicle and suggest one or more alternate routes or times of travel to reduce the risk factor), Claim 26 (displaying to a user an insurance premium cost savings associated with the one or more alternate routes of the times of travel), Claim 27 (determine an effect of a configuration of a windshield of the vehicle on the risk factor), Claim 28 (suggest one or more alternate routes or times of travel to reduce a risk factor associated with a dangerous road situation), Claim 29 (the dangerous road situation comprises a presence of pedestrians) and Claim 30 (reporting to an insurance carrier estimated driving risks associated with the determined risk factor) further define and merely add specificity to the abstract idea. Therefore, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 30 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 - 9, 11 - 20 and 23 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2020/0008028 A1, (“Yang”), in view of Madigan et al., US 2017/0241791 A1, (“Madigan”).

Claim 1:  

Yang teaches:
An apparatus comprising (See Yang, Par. 28 (Systems, methods, and devices are provided for monitoring vehicle behavior.))

At least one processor, and (See Yang, Par. 83 (Communication between any of the devices described (e.g., vehicle, data center) and an intermediary device (e.g., satellite, tower, router, relay device, central server, computer, tablet, smartphone, or any other device having a processor and memory) may be direct communication, indirect communication, or switching between different communication modes may occur.))

a tangible storage for instructions executable by the at least one processor to: (See Yang, Par. 151 (Any description herein of a data center may be performed a single location individually or multiple locations collectively. The data center may comprise one or more memory storage devices which may comprise non-transitory computer readable media that may comprise code, logic, or instructions, for performing one or more steps provided herein. The data center may comprise
one or more processors which may execute code, logic or instructions to perform the one or more steps provided herein.))

retrieve, from a storage device, sensor data produced by one or more sensors at a vehicle; (See Yang, Par. 150 (The data center may analyze the information received from the one or more sensing vehicle.), Par. 151 (The data center may comprise one or more memory storage devices which may comprise non-transitory computer readable media that may comprise code, logic, or instructions, for performing one or more steps provided herein.))

process the sensor data to determine: (i) a location of the vehicle, and (See Yang, Par. 43 (The internal sensors may include, but are not limited to global positioning system (GPS) sensors, inertial sensors (e.g., accelerometers (such as I-axis, 2-axis or 3-axes accelerometers), gyroscopes, magnetometers), temperature sensors, vision sensors, or any other type of sensors.))

(ii) an attitude of the vehicle at the location relative to a frame of reference, and (See Yang, Par. 43 (The internal sensors may include, but are not limited to global positioning system (GPS) sensors, inertial sensors (e.g., accelerometers (such as I-axis, 2-axis or 3-axes accelerometers), gyroscopes, magnetometers), temperature sensors, vision sensors, or any other type of sensors), Par. 44 (For example, one or more external sensors may be useful for detecting position information pertaining to one or more surrounding vehicles. Position information may include spatial location (relative to one, two, or three orthogonal translational axes), linear velocity (relative to one, two, or three orthogonal axes of movement), linear acceleration (relative to one, two or three orthogonal axes of movement), attitude (relative to one, two, or three axes of rotation), angular velocity (relative to one, two, or three axes of rotation), and/or angular acceleration (relative to one, two or three axes of rotation). The position information may be relative to the sensing vehicle, or relative to an inertial reference frame. For example, the position information may include distance and/or direction relative to the sensing vehicle. For instance the positional information may designate that the surrounding vehicle is 5 meters away and 90 degrees to the right of the sensing vehicle.))

Yang discloses processing received attitude data to determine a safety index in the driving of the vehicle (Par. 212). The driving safety index may be a quantitative indicator (Par. 217) or qualitative indicator (Par. 218) of how safely a driver tends to operate a vehicle.  

Yang does not expressly disclose, however, Madigan discloses:
process the location and the attitude of the vehicle at the location to determine a risk factor in the driving of the vehicle.  (See Madigan, Par. 33 (In some embodiments, a mobile computing device 141a or a vehicle computing device 241 may also be configured to collect drive data using, e.g., an accelerometer,
GPS, gyroscope, etc. of the mobile computing device 141a and/or the vehicle computing device 241. Drive data may include vehicle telematics data or any other data related to events occurring during a vehicle's trip (e.g., an impact to a
part of the vehicle, a deployed airbag, etc.). For example, drive data may include location information, such as GPS coordinates, indicating the geographical location of the mobile computing device 141a as well as speed and acceleration
data that may be used to detect speeding, cornering and hard-braking events.), Par. 57 (If the road attributes can be correlated to a risk or risk value, then the road segment attributes may be given a riskiness factor (e.g, a risk score or a road segment risk score). Par. 51 (The vehicle location data may comprise trip data indicating a route the vehicle 302 is traveling along), Abstract (The risk map may be updated based on information collected from multiple sensors coupled to the vehicle, mobile phone or insurance database.), Par. 57 (If the road attributes can be correlated to a risk or risk value, then the road segment attributes may be given a riskiness factor (e.g., a risk score or a road segment risk score).), Par. 60 (The changes may be in accordance with geographic data indicating the vehicle's 302 location and/or other data (e.g., speed data indicating a speed of the vehicle 302 or odometer data indicating distance the vehicle 302 traveled). In some embodiments, the risk map may be keyed or coded (e.g., certain symbols, colors, and the like that represent different risks or categorize the risk objects within the risk map).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle on a particular road, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
the risk factor comprises sun glare. (See Madigan, Par. 48 (Weather information may comprise data about the weather conditions relative to a vehicle's 302 location (e.g., snowing, raining, windy, sunny, dusk, dark, etc.). In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302. For example, weather information may
include a storm warning, a tornado warning, a flood warning, a hurricane warning, etc. In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, snow-covered, plowed, or closed. As another example, the weather information may include data about glare, fog, and the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3: 

Yang and Madigan teach each and every element of Claim 2 above.

Yang does not expressly disclose, however, Madigan discloses:


the risk factor comprises a current sun glare. (See Madigan, Par. 48 (Weather information may comprise data about the weather conditions relative to a vehicle's 302 location (e.g., snowing, raining, windy, sunny, dusk, dark, etc.). In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302. For example, weather information may include a storm warning, a tornado warning, a flood warning, a hurricane warning, etc. In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, snow-covered, plowed, or closed. As another example, the weather information may include data about glare, fog, and the like.), Par. 69 (The computing devices 306 and/or 308 may
develop a risk map. In some aspects, the computing devices 306 and/or 308 may output or display a risk map that may comprise information about the environmental surroundings of a vehicle 302 and the risks associated with the surroundings of the vehicle 302 as the vehicle 302 travels along a road segment. For example, the risk map may include the road a vehicle 302 is traveling on, along with the characteristics of the road, e.g., the trees, the buildings, and the
weather conditions of the environment encompassing the road.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4: 

Yang and Madigan teach each and every element of Claim 2 above.

Yang does not expressly disclose, however, Madigan discloses:
the risk factor comprises a future sun glare. (See Madigan, Par. 48 (Weather information may comprise data about the weather conditions relative to a vehicle's 302 location (e.g., snowing, raining, windy, sunny, dusk, dark, etc.). In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302. For example, weather information may include a storm warning, a tornado warning, a flood warning, a hurricane warning, etc. In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, snow-covered, plowed, or closed. As another example, the weather information may include data about glare, fog, and the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang further discloses:

* * * pitch or roll of the vehicle.  (See Yang, Par. 74 (The information may include any location information about the surrounding vehicle. For example, the
information may comprise geo-spatial coordinates for the surrounding vehicle. The information may include latitude, longitude, and/or altitude of the surrounding vehicle. The information may include attitude information for the surrounding
vehicle. For example, the information may include attitude with respect to a pitch axis, roll axis, and/or yaw axis. The information may include location information
relative to an inertial reference frame (e.g., the environment). The information may or may not include location information relative to the sensing vehicle or any other reference.))

Yang does not expressly disclose, however, Madigan discloses:
the risk factor comprises * * * .  (See Madigan, Par. 57 (If the road attributes can be correlated to a risk or risk value, then the road segment attributes may be given a riskiness factor (e.g, a risk score or a road segment risk score).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6: 
Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:

the risk factor comprises road pitch. (See Madigan, Par. 57 (If the road attributes can be correlated to a risk or risk value, then the road segment attributes may be given a riskiness factor (e.g, a risk score or a road segment risk score).), Par. 44 (Road information (e.g. road attribute data) may comprise data about the physical attributes of the road (e.g., slope, pitch, surface type, grade, number of lanes, traffic signals and signs and the like). In some aspects, the road information may indicate the presence of other physical attributes of the road, such as a pothole(s), a slit(s), an oil slick(s), a speed bump(s), an elevation(s) or unevenness (e.g., if one lane of road is higher than the other, which often occurs when road work is being done), etc.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
receive data representing a time of day or a day of the year. (See Madigan, Par. 50 (For example, the data may comprise the user's mobile phone usage while operating the vehicle 302 (e.g., whether the user was talking on a mobile device, texting on a mobile device, searching on the internet on a mobile device, etc.), the
number of occupants in the vehicle 302, the time of day the user was operating the vehicle 302, etc..))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:  

Yang and Madigan teach each and every element of Claim 1 above.

Yang further discloses:
the attitude represents a current attitude of the vehicle. (See Yang, Par. 43 (The internal sensors may include, but are not limited to global positioning system (GPS) sensors, inertial sensors (e.g., accelerometers (such as I-axis, 2-axis or 3-axes accelerometers), gyroscopes, magnetometers), temperature sensors, vision sensors, or any other type of sensors), Par. 44 (For example, one or more external sensors may be useful for detecting position information pertaining to one or more surrounding vehicles. Position information may include spatial location (relative to one, two, or three orthogonal translational axes), linear velocity (relative to one, two, or three orthogonal axes of movement), linear acceleration (relative to one, two or three orthogonal axes of movement), attitude (relative to one, two, or three axes of rotation), angular velocity (relative to one, two, or three axes of rotation), and/or angular acceleration (relative to one, two or three axes of rotation). The position information may be relative to the sensing vehicle, or relative to an inertial reference frame. For example, the position information may include distance and/or direction relative to the sensing vehicle. For instance the positional information may designate that the surrounding vehicle is 5 meters away and 90 degrees to the right of the sensing vehicle.), Par. 74 (The information may include any location information about the surrounding vehicle. For example, the information may comprise geo-spatial coordinates for the surrounding vehicle. The information may include latitude, longitude, and/or altitude of the surrounding vehicle. The information may include attitude information for the surrounding vehicle. For example, the information may include
  	attitude with respect to a pitch axis, roll axis, and/or yaw axis.))

Claim 11:  

Yang and Madigan teach each and every element of Claim 1 above.

Yang further discloses:
the attitude represents a roll or a pitch of the vehicle. (See Yang, Par. 43 (The internal sensors may include, but are not limited to global positioning system (GPS) sensors, inertial sensors (e.g., accelerometers (such as I-axis, 2-axis or 3-axes accelerometers), gyroscopes, magnetometers), temperature sensors, vision sensors, or any other type of sensors), Par. 44 (For example, one or more external sensors may be useful for detecting position information pertaining to one or more surrounding vehicles. Position information may include spatial location (relative to one, two, or three orthogonal translational axes), linear velocity (relative to one, two, or three orthogonal axes of movement), linear acceleration (relative to one, two or three orthogonal axes of movement), attitude (relative to one, two, or three axes of rotation), angular velocity (relative to one, two, or three axes of rotation), and/or angular acceleration (relative to one, two or three axes of rotation). The position information may be relative to the sensing vehicle, or relative to an inertial reference frame. For example, the position information may include distance and/or direction relative to the sensing vehicle. For instance the positional information may designate that the surrounding vehicle is 5 meters away and 90 degrees to the right of the sensing vehicle.), Par. 74 (The information may include any location information about the surrounding vehicle. For example, the information may comprise geo-spatial coordinates for the surrounding vehicle. The information may include latitude, longitude, and/or altitude of the surrounding vehicle. The information may include attitude information for the surrounding vehicle. For example, the information may include
  	attitude with respect to a pitch axis, roll axis, and/or yaw axis.))

Claim 12: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
predict a route to be taken by the vehicle. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13: 

Yang and Madigan teach each and every element of Claim 12 above.

Yang does not expressly disclose, however, Madigan discloses:
receive data representing prior routes taken by the vehicle. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations
for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and
road segments a user commonly takes when travelling to certain locations or destinations.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
process the risk factor to determine a driving risk. (See Madigan, Par. 57 (Once a risky road segment is known or identified, the road attributes may be analyzed to determine if the road attributes have any correlation to the risky nature of the road segment. If the road attributes can be correlated to a risk or risk value, then the
road segment attributes may be given a riskiness factor (e.g., a risk score or a road segment risk score). For example, if aroad is elevated and/or rippled, the road segment containing the elevated and/or rippled road may be given a particular
risk score (e.g., a road segment risk score) of 7.5 (out of 10, where 10 indicates the highest level of risk).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:  

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
send the attitude or the risk factor or a corresponding driving risk to a server. (See Madigan, Par. 60 (A risk (e.g., potential risk) may comprise anything that may create a dangerous driving condition or increase a likelihood of a vehicle 302 getting into an accident.), Par. 5 (In other aspects of the present disclosure, a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
the processor is part of a mobile device. (See Madigan, Par. 5 (In other aspects of the present disclosure, a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
the processor is part of a server. (See Madigan, Par. 5 (In other aspects of the present disclosure, a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information.), Par. 20 (The present disclosure is operational with numerous
other general purpose or special purpose computing systems or configurations. Examples of well-known computing systems, envirol111lents, and/or configurations that may be suitable for use with the disclosed embodiments
include, but are not limited to, personal computers (PCs), server computers, hand-held or laptop devices, mobile devices, tablets, multiprocessor systems, microprocessor based systems, set-top boxes, programmable consumer electronics,
network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
score the risk factor. (See Madigan, Par. 5 (In other aspects of the present disclosure, a personal navigation device, mobile device, and/or personal computing device may communicate, directly or indirectly, with a server (or other device) to transmit and receive a risk score(s), a risk map(s), and/or received information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
receive data indicative of sun glare, and process the received sun glare data to determine a risk factor in the driving of the vehicle. (See Madigan, Par. 48 (In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302. For example, weather information may include a storm warning, a tornado warning, a flood warning, a hurricane warning, etc. In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, snow-covered, plowed, or closed. As another example, the weather information may include data about glare, fog, and the like.), Par. 97 (At step 523, the computing device may determine if there was an influential or significant weather condition and/or traffic condition that should be considered for purposes of determining the level of risk of the route traveled and/or the cost of insurance for the route traveled. The computing device may determine if the weather data and/or traffic data (or traffic information) will enhance the risk value or risk score above a threshold.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20: 

Yang and Madigan teach each and every element of Claim 19 above.

Yang does not expressly disclose, however, Madigan discloses:
the sun glare data comprises weather data. (See Madigan, Par. 48 (Weather information may comprise data about the weather conditions relative to a vehicle's 302 location (e.g., snowing, raining, windy, sunny, dusk, dark, etc.). In some aspects, weather information may include a forecast of potential weather conditions for a road segment being traveled by vehicle 302. For example, weather information may include a storm warning, a tornado warning, a flood warning, a hurricane warning, etc. In some aspects, weather information may provide data about road segments affected by weather conditions. For example, weather information may detail which roads are flooded, icy, slick, snow-covered, plowed, or closed. As another example, the weather information may include data about glare, fog, and the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 23: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
identify routes reducing the risk factor. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
 
Claim 24: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
identify times of departure reducing the risk factor. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations.), Par. 47 (Traffic information may include traffic reports, which may
be distributed in real-time, about congestion, detours, accidents, etc. In some embodiments, a risk map may receive or gather information from numerous traffic cameras along a route a vehicle is traveling to determine the quickest most
time efficient route to travel to a destination.), (determining time of traffic patterns) Par. 61 (Historical data may comprise information about the prevalence of risk objects on a particular road segment over a given period of time. For
example, a risk map may include risk objects based on where future risk may be located based on historical data or where risk is historically located on a road segment. In some aspects, computing devices 306 and/or 308 may create a risk
map based on pre-determined road segment information.), Par. 46 (In some embodiments, the volume data may include information about the number of accidents per road segment, and/or the number of accidents per road segment
in a given period of time. In some aspects, road information may include the flow of traffic in both historical patterns and in real time.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 25: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
predict a timing and route of a likely future trip of the vehicle and to suggest one or more alternate routes or times of travel to reduce the risk factor. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations.), (and historical data including time) Par. 61 (In some instances, computing devices 306 and/or 308 may generate a risk map that includes risk objects based on historical data. Historical data may comprise information about the prevalence of risk objects on a particular road segment over a given period of time. For example, a risk map may include risk objects based on where future risk may be located based on historical data or where risk is historically located on a road segment.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 26: 

Yang and Madigan teach each and every element of Claim 25 above.

Yang does not expressly disclose, however, Madigan discloses:
displaying to a user an insurance premium cost savings associated with the one or more alternate routes of the times of travel. (See Madigan, Par. 59 (In some cases, the system or method may be used to provide recommendations for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations. Historical pattern data may be information of routes and road segments a user commonly takes when travelling to certain locations or destinations. For example, if a user took a different highway entrance from the entrance the user typically takes, the risk may go down, e.g., 15%. This received information and historical pattern data may also be analyzed manipulated and provided to a company operating a fleet of vehicles (e.g., company with a fleet of delivery vehicles). For example, fleet companies may receive information about which routes their drivers should take based on which routes are safer, and which routes may lower their insurance premiums.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
 
Claim 27: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
determine an effect of a configuration of a windshield of the vehicle on the risk factor. (See Madigan, Par. 49 (In some examples, vehicle information may also include information about the car such as lights on or off, windshield wipers off
or on, blinkers used, antilock brakes engaged and user information (e.g., driver, passenger, and the like) associated with the vehicle 302.), Par. 62 (In some aspects, the computing devices 306 and/or 308 may display a risk map to a user. In some examples, the risk map may be displayed on the exterior of the vehicle 302
(e.g., on the hood of a vehicle 302), on the interior of the vehicle 302 (e.g., on a display device, LCD screen, LED screen, plasma screen, and the like), or on the windshield of the vehicle 302 (e.g., heads-up display [HUD]). In some embodiments, a risk map may be displayed as a hologram, or on augmented reality (AR) glasses, or the like.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 28: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
suggest one or more alternate routes or times of travel to reduce a risk factor associated with a dangerous road situation. (See Madigan, Par. 59 (In some aspects, a system or method may be used to determine routes a particular user travels, and to pre-select the least risky route for the particular user to travel. In some cases, the system or method may be used to provide recommendations
for a safer route to travel based on analyzing the received information and creating historical pattern data. Historical pattern data may be information of routes and
road segments a user commonly takes when travelling to certain locations or destinations.), Par. 58 (For example, a risk-informed route may let drivers or users know of dangerous areas (e.g., dangerous road segments), and send users updates as the risk of the road segments changes in value or in risk score. In some embodiments, the received information may be used to alert users that the user may be approaching a dangerous intersection and/or road segment, give users instructions on how to deal with the intersection or road segment, or interact with an autonomous car to control the way the autonomous car may be operated while
traveling the intersection or road segment.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 29: 

Yang and Madigan teach each and every element of Claim 28 above.

Yang does not expressly disclose, however, Madigan discloses:
the dangerous road situation comprises a presence of pedestrians. (See Madigan, Par. 43 (In another example, the environmental information may include data identifying the surroundings relative to the road being traveled by the vehicle 302 (e.g., animals, businesses, schools, houses, playgrounds, parks, etc.). As another example, the environmental information may include data detailing foot traffic and other types of traffic (e.g. pedestrians, cyclists, motorcyclists, and the like).), Par. 110 (Risk object 703 may be an indicator used to represent the risk of an animal becoming a potential hazard to the vehicle as it travels. Risk object 705 may be an indicator used to represent the risk of pedestrians becoming a potential hazard to the vehicle as it travels.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 30: 

Yang and Madigan teach each and every element of Claim 1 above.

Yang does not expressly disclose, however, Madigan discloses:
reporting to an insurance carrier estimated driving risks associated with the determined risk factor. (See Madigan, Par. 33 (Further, the mobile computing
devices 141a may send notifications to specific computing devices or servers belonging to insurance providers interested in monitoring (or tracking) users of the mobile computing device 141a.), Par. 58 (The way the received information may be combined and utilized may allow an insurance provider to determine a cost of insurance per trip based on the roads a vehicle 302 travels. The received information may also allow risk-informed routes to be generated.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang discussed above, a step for determining a risk factor in the driving of a vehicle, as taught by Madigan. Yang teaches a method of analyzing vehicle data to determine a safe driving index. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes so as to alert drivers to road risks so that they can take safer routes (Madigan, Par. 59). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index and Madigan’s step for determining a risk factor in the driving of a vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2020/0008028 A1, (“Yang”), in view of Madigan et al., US 2017/0241791 A1, (“Madigan”), in further view of Zentler, US 2018/0144408 A1, (“Zentler”).
 
Claim 10:  

Yang and Madigan teach each and every element of Claim 1 above.

Yang and Madigan do not expressly disclose, however, Zentler discloses:

the attitude represents a future attitude of the vehicle.  (See Zentler, Par. 21 (Aerial-vehicle operational data includes various flight characteristics associated with the movement or operation of the aerial vehicle, such as, but not limited to, altitude, airspeed, vertical and horizontal velocity and acceleration, engine or motor revolutions per minute (RPM), course heading, location of the aerial vehicle, G-force information, on/off state information, duration of operation, vehicle orientation, and rate of roll, yaw, and pitch. This aerial-vehicle operational data is utilized to determine a current flight pattern of the aerial vehicle.), Par. 26 (The operational history is used to generate and change a risk profile of an operator and to adjust insurance rates or coverage of relative operations of an aerial vehicle. Operational history can provide insight into certain fight
patterns or operations that result in higher incident occurrences, such that when those patterns are flown in the future by an operator, higher rates can be applied to that operator. For example, specific previous flight patterns and factors will reveal higher levels of incident occurrence that will result in increased rates while a current flight pattern matching the previous flight patterns is being flown.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang and Madigan discussed above, a step for attitude data representing the future attitude of the vehicle, as taught by Zentler. Yang teaches a method of analyzing vehicle data to determine a safe driving index. Madigan discloses determining a risk factor in the driving of a vehicle. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes and the future attitude of the vehicle so as to alert vehicle operators and underwriters to various hazards and risks (See Zentler Par. 26). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index, Madigan’s determining a risk factor in the driving of a vehicle and Zentler’s determining future attitude of the vehicle, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 21 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2020/0008028 A1, (“Yang”), in view of Madigan et al., US 2017/0241791 A1, (“Madigan”), in further view of Krunic et al., US 2018/0053415 A1, (“Krunic”).

Claim 21: 

Yang and Madigan teach each and every element of Claim 19 above.

Yang and Madigan do not expressly disclose, however, Krunic discloses:
the sun glare data comprises data about a location of the sun.  (See Krunic, Par. 55 (In different aspects, the glare detection system 260 may receive weather data from vehicle 202 or third-party data sources, including data such as external temperature, precipitation data (rain, snow, hail, sleet, etc.), light levels, sun position, wind strength and direction, humidity, cloud position, etc. As described in further detail below, the weather data collected may be processed and analyzed to correlate various weather conditions and observed amounts of glare.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang and Madigan discussed above, a step for sun glare data including the location of the sun, as taught by Krunic. Yang teaches a method of analyzing vehicle data to determine a safe driving index. Madigan discloses determining a risk factor in the driving of a vehicle. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes including sun glare and the location of the sun so as to alert vehicle operators about various hazards and risks on certain routes so they can choose the safest route (See Krunic, Par. 72). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index, Madigan’s determining a risk factor in the driving of a vehicle and Krunic’s  sun glare data including the location of the sun, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22: 

Yang and Madigan teach each and every element of Claim 19 above.

Yang and Madigan do not expressly disclose, however, Krunic discloses:
the risk factor comprises a length of time during which a driver of the vehicle is subjected to sun glare. (See Krunic, Par. 91 (In some aspects data collected by the glare detection system may be used by external networks, systems, processes, and/or devices. In one example, networks and systems utilized by insurance companies may use glare analysis data in determining risk levels associated with
particular aspects of vehicular operation.), Par. 70 (In different aspects the algorithm may use one environmental data variable, two variables, three variables, all variables, half the variables, one third of the variables, etc. in order to predict the anticipated amount of glare, including glare duration in conjunction with time of day variables.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Yang and Madigan discussed above, a step for sun glare data including the location of the sun, as taught by Krunic. Yang teaches a method of analyzing vehicle data to determine a safe driving index. Madigan discloses determining a risk factor in the driving of a vehicle. It would have been obvious for Yang to include a step for determining a risk factor in the driving of the vehicle corresponding to various road attributes including sun glare and the location of the sun so as to alert vehicle operators about various hazards and risks on certain routes so they can choose the safest route (See Krunic, Par. 72). Since the claimed invention is merely a combination of old elements, Yang’s method of analyzing vehicle data to determine a safe driving index, Madigan’s determining a risk factor in the driving of a vehicle and Krunic’s  sun glare data including the location of the sun, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/19/2022